Name: 86/110/EEC: Commission Decision of 27 February 1986 on the conditions under which derogations from the prohibition on the use of EEC labels for the purpose of resealing and relabelling packages of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  cooperation policy
 Date Published: 1986-04-08

 Avis juridique important|31986D011086/110/EEC: Commission Decision of 27 February 1986 on the conditions under which derogations from the prohibition on the use of EEC labels for the purpose of resealing and relabelling packages of seed produced in third countries Official Journal L 093 , 08/04/1986 P. 0023 - 0023*****COMMISSION DECISION of 27 February 1986 on the conditions under which derogations from the prohibition on the use of EEC labels for the purpose of resealing and relabelling packages of seed produced in third countries (86/110/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (1), and in particular Article 3 thereof, Whereas Article 3 of Decision 85/356/EEC provides that, where 'relabelling and refastening' as referred to in the OECD schemes for the varietal certification of seed moving in international trade takes place within the Community, the provisions laid down in Council Directives 66/400/EEC (2), as last amended by Directive 78/692/EEC (3) and by the Act of Accession of Greece, 66/401/EEC (4), as last amended by Commission Directive 85/38/EEC (5), 66/402/EEC (6), as last amended by Directive 81/561/EEC (7), and 69/208/EEC (8), as last amended by Commission Directive 82/859/EEC (9), applicable to the resealing of packages of seed produced within the Community shall apply mutatis mutandis, without prejudice to the OECD rules applicable to such operations; whereas the said Article 3 also provides that EEC labels shall not be used for this purpose; whereas, however, the said Article 3 further provides that a decision may be taken on the conditions under which derogations from that prohibition may be provided for; Whereas, in order to facilitate certain operations requiring repackaging of seed produced in third countries, conditions should be established under which derogations from the abovementioned prohibition may be provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from prohibition contained in the second sentence of Article 3 of Decision 85/356/EEC, EEC labels may be used for the relabelling within the Community of the following types of packages containing seed produced in third countries: (a) packages containing a blend of seed from two or more packages of seed of the same variety and category where at least one of the original packages contained seed of EEC production and was labelled in accordance with EEC requirements, provided that - the seed of one or more of the component lots did not satisfy before blending the EEC standards or other conditions as regards germination, analytical purity or content of seeds of other species, - the blend is homogeneous, and - there is an indication on the label of each country of production; (b) small EEC packages within the meaning of Article 2 (1) (g) of Directive 66/400/EEC; (c) small EEC A packages within the meaning of Article 2 (1) (f) of Directive 66/401/EEC; (d) small EEC B packages within the meaning of Article 2 (1) (g) of Directive 66/401/EEC if they contain certified seed; (e) packages containing a mixture of seed which is covered by Article 13 of Directive 66/401/EEC or Article 13 of Directive 66/402/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 195, 26. 7. 1985, p. 20. (2) OJ No 125, 11. 7. 1966, p. 2290/66. (3) OJ No L 236, 26. 8. 1978, p. 13. (4) OJ No 125, 11. 7. 1966, p. 2298/66. (5) OJ No L 16, 19. 1. 1985, p. 41. (6) OJ No 125, 11. 7. 1966, p. 2309/66. (7) OJ No L 203, 23. 7. 1981, p. 52. (8) OJ No L 169, 10. 7. 1969, p. 3. (9) OJ No L 357, 18. 12. 1982, p. 31.